            Case 2:19-cv-01537-CB Document 32 Filed 03/04/21 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TINA BUBONOVICH,                              )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )        Civil Action No. 19-1537
                                              )
STATE FARM MUTUAL                             )        Judge Cathy Bissoon
AUTOMOBILE INSURANCE                          )
COMPANY, et al.,                              )
                                              )
               Defendants,                    )


                                 MEMORANDUM AND ORDER

                                        I. MEMORANDUM

       Defendant State Farm Mutual Automobile Insurance Company’s Motion for Summary

Judgment (“Def. MSJ,” Doc. 18) will be granted. Plaintiff Tina Bubonovich’s Motion for Summary

Judgment (“Pl. MSJ,” Doc. 21) will be denied. Moreover, because the parties have agreed that the

only relevant named Defendant is Defendant State Farm Mutual Automobile Insurance Company,

the claims against the other Defendants, “State Farm Fire and Casualty Company” and “State

Farm,” will be dismissed. See Plaintiff’s Response in Opposition to Defendant’s MSJ, Doc. 27 at 2;

see also Joint Stipulation of Facts, hereinafter “Joint SOF,” Doc. 17 at ¶¶ 22-23 indicating that

“State Farm Fire and Casualty Company” did not issue any relevant insurance policies and that

“State Farm” is not a proper legal entity.



BACKGROUND

       The parties agree on the material facts of this case. Plaintiff was in a motor vehicle accident

while driving her 2006 Scion xB in 2015. Joint SOF at ¶¶ 1-2. Plaintiff made a personal injury

                                                   6
             Case 2:19-cv-01537-CB Document 32 Filed 03/04/21 Page 2 of 7



claim against Kevin Kramer, the individual who struck Plaintiff’s vehicle, and Mr. Kramer’s

insurance provider paid Plaintiff up to his policy’s per person limits ($50,000.00). Id. at ¶¶ 3-7. At

the time of her accident, Plaintiff was a named insured on an automobile insurance policy issued by

Defendant State Farm Mutual Automobile Insurance Company, specifically Policy No. 457 0024-

E15-38 (hereinafter “Plaintiff’s State Farm Policy”), which insured her 2006 Scion xB. Id. at ¶ 8.

Defendant paid Plaintiff the full per person policy limit for Underinsured Motorist (UIM) coverage

under Plaintiff’s State Farm Policy ($25,000.00). Id. at ¶ 11. Plaintiff’s State Farm Policy included

stacked UIM coverage with per person policy limits of $25,000.00. Id. at ¶ 12.

       At the time of her accident, Plaintiff lived with her son, Nicholas Bubonovich. Id. at ¶¶ 10,

17. State Farm Mutual Automobile Insurance Company issued Policy No. 193 1330-B24-38

(hereinafter “Nicholas’s State Farm Policy”) to Nicolas Bubonovich with per person UIM policy

limits of $100,000.00. Id. at ¶ 15. This policy covered a single motor vehicle and provided non-

stacked UIM benefits. Id. at ¶¶ 18, 20. Nicholas Bubonovich executed a Stacking Waiver, for

which provision is made in 75 Pa. C.S.A. §1738(d). Id. at ¶ 19.

       Defendant denied Plaintiff’s claim for additional UIM benefits under Nicholas’s State Farm

Policy due to the household vehicle exclusion that appears in the non-stacked underinsured motorist

portion of the policy as well as the Stacking Waiver. Id. at ¶ 21.



ANALYSIS

        A.     Gallagher and the household vehicle exclusion do not control because there is a
               Stacking Waiver in this case

       The parties debate the proper scope of Gallagher v. GEICO Indemnity Company, 201 A.2d

131 (Pa. 2019), a case in which the Pennsylvania Supreme Court examined “household vehicle

exclusion” provisions vis-à-vis the waiver requirements for rejecting stacked coverage under the

Pennsylvania Motor Vehicle Financial Responsibility Law (“MVFRL”). 75 Pa. C.S.A. §1738.
                                              6
             Case 2:19-cv-01537-CB Document 32 Filed 03/04/21 Page 3 of 7



The Pennsylvania Supreme Court in Gallagher held that a “household vehicle exclusion” contained

in a motor vehicle insurance policy violates the MVFRL because the exclusion “impermissibly acts

as a de facto waiver of stacked uninsured and underinsured motorist (“UM” and “UIM,”

respectively) coverages.” Gallagher, 201 A.3d at 132. In so doing, Pennsylvania Supreme Court

determined that the MVFRL required a statutorily prescribed waiver rejecting stacked UM/UIM

coverage. Gallagher, 201 A.3d at 137.

       In this case, while it is true that Defendant refused Plaintiff’s claim under a “household

vehicle exclusion,” more importantly, Defendant also refused Plaintiff’s claim due to Nicholas

Bubonovich’s executed Stacking Waiver. Joint SOF at ¶ 21. The Court need not delve into the

applicability of a provision constituting de facto waiver when parties agree that there is a relevant

executed waiver in this case. As such, the applicability of Gallagher and the household vehicle

exclusion will not be discussed further.

        B.     The facts of this case are indistinguishable from Craley

       The relevant Pennsylvania statutes and the decision of the Supreme Court of Pennsylvania

in Craley v. State Farm Fire and Cas. Co., 895 A.2d 530 (Pa. 2006) control the Court’s decision

here. Where multiple insurance policies may be applicable, MVFRL provides as follows:

       (a) General rule. Where multiple policies apply, payment shall be made in the following
       order of priority:
              (1) A policy covering a motor vehicle occupied by the injured person at the time of
              the accident.
              (2) A policy covering a motor vehicle not involved in the accident with respect to
              which the injured person is an insured.

       75 Pa. C.S. § 1733(a).

       Consistent with the statute, therefore, Plaintiff must first recover under the insurance policy

that covers the “motor vehicle occupied by the injured person at the time of the accident.” That is,

Plaintiff’s State Farm Policy, Policy No. 457 0024-E15-38, which insured her 2006 Scion xB. She

already has done so. Joint SOF at ¶¶ 8, 11. Next, Plaintiff may turn to recovering as “an insured,”
                                                 6
            Case 2:19-cv-01537-CB Document 32 Filed 03/04/21 Page 4 of 7



under a policy covering “a motor vehicle not involved in the accident.”1 In the instant action,

Plaintiff attempts to do so by recovering under Nicholas’s State Farm Policy, Policy No. 193 1330-

B24-38, which insured his 2003 Chevrolet Impala. See Plaintiff’s Response to Defendant’s

Concise Statement of Material Facts in Support of Defendant’s Motion for Summary Judgment,

hereinafter “Pl. Response to Def. SMF,” Doc. 28 at ¶ 10.

       However, Nicholas’s State Farm Policy does not provide for inter-policy stacking benefits,

and as such is not accessible to Plaintiff. The parties agree that Nicholas’s State Farm Policy

provides for non-stacked UIM benefits for which Nicholas, as the named insured, executed a

Stacking Waiver for UIM benefits coverage consistent with 75 Pa. C.S. § 1738(d)(2). Pl. Response

to Def. SMF at ¶ 11. 75 Pa C.S. § 1738(d)(2) states that “[t]he named insured shall be informed

that he may exercise the waiver of the stacked limits of underinsured motorist coverage by signing

the following written rejection form,” and provides form language. The Stacking Waiver executed

by Nicholas contains the same form language in the statute. See Exhibit E to Defendant’s MSJ,

which is a form entitled “Pennsylvania Stacked Underinsured Coverage Limits (Acknowledgement

of Coverage Rejection)” executed by Nicholas Bubonovich, Doc. 18-6. No party disputes its

validity. The parties also agree that Nicholas’s State Farm Policy covered a single motor vehicle.

Pl. Response to Def. SMF at ¶ 10. As such, in signing the Stacking waiver, one can reasonably

infer that Nicholas knew that he was signing an inter-policy waiver, rather than an intra-policy

waiver (which would only be possible if the subject policy covered multiple vehicles).

       Given these facts, case law provides a clear answer. Defendant correctly argues that


1
 “Insured,” as defined by Nicholas’s State Farm Policy includes “you and resident relatives,” with
“resident relatives” defined as “a person, other than you, who resides primarily with the first person
shown as a named insured . . . and who is . . . related to that named insured or his or her spouse by
blood, marriage, or adoption . . . and otherwise maintains his or her primary residence with that
named insured . . . .” See Exhibit 3 in Appendix to Concise Statement of Material Facts in Support
of Plaintiff’s MSJ, Doc. 24-3, “a true and correct copy of State Farm Insurance Policy No. 193
1330-B24-38 issued to Nicholas Bubonovich.”
                                                    6
            Case 2:19-cv-01537-CB Document 32 Filed 03/04/21 Page 5 of 7



Plaintiff cannot recover under Nicholas’s State Farm Policy, given the Pennsylvania Supreme

Court’s decision in Craley. In that case, Jayneann Craley was killed in a motor vehicle accident

while operating her car, insured by State Farm, due to the negligence of an uninsured drunk driver.

Her infant son and her mother-in-law were passengers and were injured in the accident. Jayneann’s

husband, Randall Craley, as the administrator of her estate and on Keith’s behalf, and her mother-

in-law on her own behalf, sought uninsured motorist benefits from State Farm under Jayneann’s

policy, which they received. Their claims exceeded the limits of the benefits of Jayneann’s policy,

so the Craleys sought uninsured motorist benefits under Randall Craley’s motor vehicle policy, also

insured under State Farm. Randall Craley’s policy was for a single vehicle. Craley, 895 A.2d at

541-42. Randall had signed a waiver, entitled “Rejection of stacked uninsured motorist benefits,”

conforming to Section 1738(d) of the MVFRL. Id. at 533-34. There was some question as to

whether Section 1738 permitted inter-policy stacking waiver, but the Pennsylvania Supreme Court

found that it did. Id. at 536 (“we reject the premise that Section 1738 does not permit inter-policy

stacking waiver”); see also Plaintiff’s Brief in Support of Motion for Summary Judgment,

hereinafter, “Pl. Brief ISO,” Doc. 22 at 5-6 (even Plaintiff notes that the Court in Craley

acknowledged the ambiguity in the MVFRL regarding inter-policy stacking waiver in the context of

a single-vehicle policy, but ultimately found that inter-policy stacking could be waived). The

Pennsylvania Supreme Court further determined that inter-policy stacking was properly waived

under the facts of the case—finding that Randall had sufficient notice and that his waiver of inter-

policy stacking was knowing, given that intra-policy stacking would be impossible with only one

vehicle in the policy—and as such, the Craleys were not able to recover additional benefits under

Randall’s policy. Id. at 533-34, 541-42.

       The relevant facts in Craley and the relevant facts in the instant case are indistinguishable.

Plaintiff faces a similar situation as Jayneann’s estate, in trying to recover under a family member’s

                                                   6
            Case 2:19-cv-01537-CB Document 32 Filed 03/04/21 Page 6 of 7



single-vehicle insurance policy, for which that family member signed a waiver of stacking benefits.

In Craley, Randall’s waiver was for UM stacking benefits, whereas for Plaintiff, Nicholas’s

Stacking Waiver was for UIM benefits, a difference that makes no difference given the mirroring of

the relevant sections of the statute. Plaintiff points out another difference that makes no

difference—that Jayneann’s policy only provided non-stacked coverage, but Plaintiff pays for

stacked UIM benefits under her policy. Pl. Brief ISO at 10. As Defendant correctly argues, the

Pennsylvania Supreme Court focused on analyzing Randall’s policy, not Jayneann’s, and the details

of Jayneann’s coverage are only known because it was mentioned in passing in a footnote. 895 A.2d

at 533, fn. 6; see also Defendant’s Response in Opposition to Plaintiff’s MSJ, Doc. 25 at 6.

Moreover, even Plaintiff concedes that pursuant to case law, Nicholas’s policy is the one that

matters (“[i]t is acknowledged that courts historically have looked only to the policy under which

coverage is sought for the relevant policy provisions and waivers”). Pl. Brief ISO at 10. Guided by

the analysis in Craley (“[i]t is Randall’s policy and its exclusions that are relevant to the legal issues

presented in this case”) and the application of Section 1733 of the MVFRL, the Court finds that the

policy that matters in this case is Nicholas’s State Farm Policy. See 895 A.2d at 533.2

       In sum, the policy that Plaintiff seeks to utilize, and the policy that is relevant to the Court’s

analysis, is Nicholas’s State Farm Policy. Nicholas signed a waiver of stacking benefits of UIM

coverage. Nicholas waived inter-policy stacking because Nicholas’s policy covered only one



2
 Plaintiff, while citing no convincing case law in support, further argues that Plaintiff is entitled to
benefits under Nicholas’s State Farm Policy because she paid premiums for stacked UIM benefits
on her single-vehicle insurance policy, which means the only stacking she was paying for was inter-
policy stacking. In other words, Plaintiff argues that without Nicholas’s State Farm Policy to stack
benefits on, she is paying for a premium she allegedly cannot use. Pl. Brief ISO at 9-11. Defendant
answers this practical concern as well by way of example: if Plaintiff had been operating Nicholas’s
vehicle at the time of the subject accident, she would first be able to collect under his policy, then
utilize the benefits for stacking under her own policy. Defendant’s Response in Opposition to
Plaintiff’s MSJ at 5-6. Plaintiff essentially asks the Court to make an exception to Craley, and the
Court finds no reason to do so.
                                                     6
            Case 2:19-cv-01537-CB Document 32 Filed 03/04/21 Page 7 of 7



vehicle. Therefore, Plaintiff cannot stack UIM benefits from this policy on top of the UIM benefits

she received under her own policy.

                                           II. ORDER

       Consistent with the foregoing, Defendant’s Motion for Summary Judgment (Doc. 18) is

GRANTED and Plaintiff’s Motion for Summary Judgment (Doc. 21) is DENIED. The claims

against Defendants “State Farm Fire and Casualty Company” and “State Farm” are dismissed.



IT IS SO ORDERED.


March 4, 2021                                        s\Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge



cc (via ECF email notification):

All Counsel of Record




                                                 6
